          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 1 of 24



1    Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
2    THE VERSTANDIG LAW FIRM, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: (301)444-4600
     Facsimile: (301)444-4600
5    Email: mac@mbvesq.com
     Counsel for Ms. Ball, Mr.
6    Prignano and Jane Roe
7
                             UNITED STATES DISTRICT COURT
8                                 DISTRICT OF NEVADA

9    ALYSSA BALL,                           *
                                            *
10   JOHN PRIGNANO,                         *
                                            *
11
             and                            *
12                                          *    Case No. 2:20-cv-888 -JAD-BNW
     JANE ROE,                              *
13                                          *
            Plaintiffs,                     *
14                                          *
            v.                              *
15                                          *
16
     SKILLZ INC.,                           *
                                            *
17          Defendant.                      *

18                        MOTION FOR PRELIMINARY INJUNCTION
19

20

21

22

23

24

25

26

27
                             MOTION FOR PRELIMINARY INJUNCTION - i
28
            Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 2 of 24



1                                                         TABLE OF CONTENTS

2    I.      Introduction ........................................................................................................................ 1

3    II.     Background Facts............................................................................................................... 2
4    III.    Standard: Preliminary Injunction ..................................................................................... 11
5    IV.     Argument: A Preliminary Injunction Should be Granted ................................................ 11
6
             a. Jane Roe is Likely to Succeed on the Merits ............................................................. 11
7
             b. The Defendant’s Advertisements Cause Jane Roe Irreparable Harm ........................ 14
8
             c. The Balance of Hardships Tips in Favor of Jane Roe ............................................... 15
9
             d. Public Policy Strongly Favors Discontinuing the Defendant’s Advertising ............. 17
10
     V.      Conclusion ....................................................................................................................... 19
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           MOTION FOR PRELIMINARY INJUNCTION - ii
28
            Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 3 of 24



1                                               TABLE OF AUTHORITIES
2
     Cases
3
     Amoco Production Co. v. Gambell, 480 U.S. 531 (1987) ........................................................... 11
4
     Behymer-Smith ex rel. Behymer v. Coral Acad. of Sci., 427 F. Supp. 2d 969 (D. Nev. 2006) .... 11
5

6    Capitol Records v. Zahn, 2007 WL 542816 (M.D. Tenn. 2007) ................................................. 16

7    City of Carlsbad v. Shah, 850 F. Supp. 2d 1087 (S.D. Cal. 2012) .............................................. 15

8    Dellums v. Smith, 577 F.Supp. 1456 (N.D. Cal. 1984) ................................................................ 16
9
     Dish Network L.L.C. v. Ramirez, 2016 WL 3092184 (N.D. Cal. 2016) ...................................... 16
10
     Earth Island Inst. v. United States Forest Serv., 351 F.3d 1291 (9th Cir. 2003)......................... 11
11
     Earth Island Inst. v. United States Forest Serv., 442 F.3d 1147 (9th Cir. 2006)......................... 11
12
     Envtl. Prot. Info. Ctr. v. Carlson, ___ F.3d ___ (9th Cir. 2020) ................................................. 18
13
     Harris v. Bd. of Supervisors, 366 F.3d 754 (9th Cir. 2004)......................................................... 14
14

15   Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072 (N.D. Cal. 2016) .......................................... 16

16   In re Focus Media Inc., 387 F.3d 1077 (9th Cir. 2004)......................................................... 12, 14

17   Livewirecyber, Inc. v. Lee, 2017 WL 5640525 (C.D. Cal. 2017) .......................................... 16, 17
18
     M.R. v. Dreyfus, 697 F.3d 706 (9th Cir. 2012) ............................................................................ 14
19
     Miller v. Carlson, 768 F. Supp. 1341 (N.D. Cal. 1991) .............................................................. 16
20
     Munaf v. Geren, 553 U.S. 674 (2008).......................................................................................... 11
21
     Reflex Media, Inc. v. Endeavor Standard SDN., 2019 WL 6792792 (C.D. Cal. 2019) ............... 16
22

23
     Republic of the Philippines v. Marcos, 862 F.2d 1355 (9th Cir. 1988) ....................................... 12

24   Triad Sys. Corp. v. Southeaster Exp. Co., 64 F.3d 1330 (9th Cir. 1995) .................................... 16

25   Weinberger v. Romero–Barcelo, 456 U.S. 305 (1982) ................................................................ 11
26

27
                                        MOTION FOR PRELIMINARY INJUNCTION - iii
28
            Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 4 of 24



1    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008) ..................................................... 11, 14
2
     Statutes
3
     Colorado Revised Statutes § 6-1-105 .............................................................................. 12, 13, 16
4
     Colorado Revised Statutes § 6-1-113 .......................................................................................... 12
5

6    Rules
7
     Federal Rule of Civil Procedure 65 ............................................................................................. 19
8
     Regulations
9
     Nevada Gaming Regulation § 5A.155 ......................................................................................... 18
10

11   Nevada Gaming Regulation § 5.011 ............................................................................................ 18

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         MOTION FOR PRELIMINARY INJUNCTION - iv
28
              Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 5 of 24



1              Comes now Jane Roe (“Jane Roe” or the “Plaintiff”),1 by and through undersigned
2    counsel, and moves this Honorable Court to preliminarily enjoin Skillz Inc. (“Skillz” or the
3
     “Defendant”) from advertising within the State of Colorado, and in support thereof states as
4
     follows:
5
         I.       Introduction
6
               The Defendant operates a collection of illegal gambling smartphone apps that
7

8
     contravene both the criminal and consumer protection laws of myriad states, including

9    Colorado. In support of these apps, the Defendant advertises heavily on other apps and websites,

10   often targeting a female demographic. Jane Roe, not realizing the Defendant was operating a de
11   facto online casino, was duped by these advertisements, began patronizing the Defendant’s
12
     apps, lost her life’s savings, went into credit card debt, convinced her mother and stepfather to
13
     lend her money received by mortgaging their home, and lost these borrowed funds as well. Jane
14
     Roe became despondent and depressed, commenced seeking treatment for her gambling
15
     addiction, and is now trying to rebuild her life. Jane Roe, however, continues to be ambushed by
16

17   the Defendant’s advertisements.

18             The Defendant’s promotional efforts serve to retrigger Jane Roe every time they are

19   viewed; as discussed infra, these advertisements paint idyllic pictures of women using the
20
     Defendants’ apps to make extra money, and altogether fail to so much as reference – much less
21
     disclose – that these are gambling apps. The advertisements are egregiously violative of
22
     Colorado’s consumer protection laws, and, aside from continuing to threaten the citizenry of
23

24
     1
       Jane Roe has filed a motion to proceed under a fictitious name in this litigation (DE #10),
25   which is presently under advisement. Jane Roe’s real name is indicated on a certificate of
     interested parties filed under seal (DE #12) and has been shared with all parties herein through
26   their respective counsel.
27
                                  MOTION FOR PRELIMINARY INJUNCTION - 1
28
             Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 6 of 24



1    Colorado at large, are serving to actively hamper Jane Roe’s efforts at emotionally recovering
2    from the appreciable harms done to her by the Defendant.
3
                 Accordingly, and as discussed in greater detail infra, it is appropriate to enjoin the
4
     Defendant from continuing to run advertisements in the State of Colorado. While this may seem
5
     a drastic remedy, the facts sub judice reveal the Defendant is advertising in an objectively
6
     unlawful manner and is promoting its products in such a fashion as to wildly deviate from the
7

8    norms for marketing even lawful gambling activities.

9          II.      Background Facts

10               This case concerns the Defendant’s operation of various smartphone apps on which
11   consumers may wager money against one another. See First Amended Complaint (the
12
     “Complaint,” as found at DE #11), passim. One of the Defendant’s hallmark games is 21 Blitz,
13
     a smartphone app that very closely resembles the game of blackjack. See Declaration of Jane
14
     Roe (“Jane Roe Dec.”), attached hereto as Exhibit A (“Ex. A”), at ¶¶ 2-3.2
15
                 In a game of 21 Blitz, a full deck of cards is exposed one card at a time, in a putatively
16

17   random order, with the user then being tasked with placing each card, upon it becoming

18   exposed, in one of four columns. See Jane Roe Dec., Ex. A., at ¶ 4. The objective of 21 Blitz is

19   to arrange the cards so that those in each column add up to 21, being a riff on the classic casino
20
     game of blackjack; once the cards in a given column add up to 21, the column is “cleared” and
21
     becomes available for the placement of new cards. Id. at ¶ 5.
22
                 If a player in 21 Blitz places cards in a column such that their cumulative value exceeds
23
     21, the game declares the player has “busted” (utilizing the classic blackjack verbiage) and the
24

25

26   2
         Jane Roe’s name has been redacted on the declaration to protect her identity. See, supra, n. 1.
27
                                     MOTION FOR PRELIMINARY INJUNCTION - 2
28
           Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 7 of 24



1    subject column clears; if a player busts three times before clearing the entire deck, the game
2    ends; otherwise, the game ends when all 52 cards have been distributed. Id. at ¶ 6. 21 Blitz also
3
     offers two alternative methods of clearing a column. Id. at ¶ 7. The first alternative method is
4
     whereby a column clears if a player amasses five cards in that column without exceeding the
5
     sum of 21 (being a riff on the “6-card Charlie” rule of certain games of blackjack, especially
6
     those of an older vintage); the second alternative method is whereby the placement of the jack
7

8    of spades or the jack of clubs (literally, the two “black jacks”) will automatically clear a column

9    without regard to the sum of cards contained therein. Id. at ¶¶ 8-9.

10          A player’s score in 21 Blitz is computed based on (i) the number of cards the player was
11
     able to clear; (ii) the number of stacks the player was able to clear; (iii) the amount of time
12
     under three (3) minutes the player took the complete the game; and (iv) some combination of
13
     other factors the Defendant does not disclose. Id. at ¶ 10.
14
            Whichever of the two (2) players in a given contest of 21 Blitz has a higher score is
15

16
     awarded the monies wagered by both players, less the Defendant’s rake. Id. at ¶ 11.

17          The Defendant’s “rake” in games of 21 Blitz typically equals Sixteen and Two Thirds

18   Percent (16.67%) of the monies wagered by both players. Id. at ¶ 12.
19          The Defendant runs various internet and app-based video advertisements for its products
20
     (including games aside from 21 Blitz that are also gambling games and that are also operated by
21
     the Defendant and promoted under its logo), with many such advertisements being on platforms
22
     catering to a targeted audience of frugal individuals. Id. at ¶ 13. Specifically, the Defendant has
23
     run advertisements on, inter alia, The Penny Hoarder, a website featuring content aiding
24

25   individuals in saving money and maximizing economic efficiencies. Id. at ¶ 14.

26

27
                                 MOTION FOR PRELIMINARY INJUNCTION - 3
28
           Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 8 of 24



1           Jane Roe first encountered the Defendant through its advertisements on The Penny
2    Hoarder, with such advertisements promoting the Defendant’s products as an opportunity to
3
     make additional income through the use of smart phone apps. Id. at ¶ 15. One such
4
     advertisement promoted Skillz as a vehicle housewives could use to pay for the carpeting of
5
     their home, through minimal efforts in their spare time. Id. at ¶ 16.
6
            A social media advertisement of the Defendant features a woman discussing how she
7

8    played the Defendant’s games – and made money doing so – while in labor, delivering a child:

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                 MOTION FOR PRELIMINARY INJUNCTION - 4
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 9 of 24



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
                                                                                                3
21

22

23
     3
24     These images are excerpted from a social media video. They do not capture every frame of the
     video or even the vast majority of the video; while they are excerpted to show some of the more
25   alarming qualities of the Defendant’s advertising, Jane Roe does not contend these screen shots
     to constitute the whole of a single advertisement. See Declaration of M. VerStandig, attached
26   hereto as Exhibit B, at ¶ 5.
27
                                MOTION FOR PRELIMINARY INJUNCTION - 5
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 10 of 24



1           Myriad other advertisements feature women playing the Defendant’s games in various
2    settings, boasting of how women are able to make monies playing the Defendant’s games and
3
     put those funds to good use:
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                MOTION FOR PRELIMINARY INJUNCTION - 6
28
     Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 11 of 24



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                      MOTION FOR PRELIMINARY INJUNCTION - 7
28
     Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 12 of 24



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                      MOTION FOR PRELIMINARY INJUNCTION - 8
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 13 of 24



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
                                                                                               4
20

21

22

23
     4
24     These ads have been captured from various social media platforms and non-gambling iPhone
     apps. The images are screenshots from various advertisements, not a singular advertisement. The
25   images do not portray the whole of any one advertisement but, rather, are selective portions of
     various video advertisements. See Declaration of M. VerStandig, attached hereto as Exhibit B, at
26   ¶ 5.
27
                                MOTION FOR PRELIMINARY INJUNCTION - 9
28
           Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 14 of 24



1            Jane Roe had not previously ever engaged in any substantial gambling activity. Id. at ¶
2    17. Not realizing the Defendant to be a gambling entity, she downloaded one of the Defendant’s
3
     apps and began uploading money in hopes of making money, as advertised. Id. at ¶ 18.
4
             Jane Roe proceeded to lose her life’s savings and go into debt, trying to make money on
5
     the Defendant’s apps. Id. at ¶ 19. She then borrowed money from her mother and stepfather to
6
     continue in her quest to make money on the Defendant’s apps, becoming a compulsive gambler
7

8    somewhere in the process of playing these games. Id. at ¶ 20. She ultimately lost approximately

9    $60,000 on the Defendant’s apps. Id. at ¶ 21.

10           Through the process of losing money and gambling compulsively, Jane Roe became
11
     depressed, dependent, and suicidal. Id. at ¶ 22.
12
             Jane Roe sought help through Gamblers Anonymous and private therapy. Id. at ¶ 23. She
13
     is still receiving treatment for her depression and her addiction as of present. Id. at ¶ 24. She
14
     suffers ongoing perceived embarrassment from the ordeal she has suffered, and continues to
15

16
     confront complex emotional issues attendant to this experience. Id. at ¶ 25.

17           The Defendant’s pervasive online and app-based advertisements are still seen by Jane

18   Roe. Id. at ¶ 26. She encounters these advertisements on social media, on websites, and in apps.
19   Id. at ¶ 27. Every time she sees one such advertisement, it serves to “retrigger” her to some
20
     degree; to whatever extent her mind may be free of the harms she has suffered – and continues
21
     to suffer – for some fleeting portion of time, encountering an advertisement of the Defendant’s
22
     brings her mind back to what she has gone through and the harms that have been done to her
23
     life. Id. at ¶ 28.
24

25

26

27
                                 MOTION FOR PRELIMINARY INJUNCTION - 10
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 15 of 24



1        III.      Standard: Preliminary Injunction
2               As this Honorable Court has previously observed, a preliminary injunction may be
3
     granted in consideration of four disjunctive criteria:
4
                The Ninth Circuit recently reiterated the two sets of criteria for granting
5               preliminary injunctive relief. Under the traditional criteria, a court may grant a
                preliminary injunction if the moving party shows “(1) a strong likelihood of
6               success on the merits, (2) the possibility of irreparable injury to [the moving
                party] if preliminary relief is not granted, (3) a balance of hardships favoring the
7
                [moving party], and (4) advancement of the public interest (in certain cases).”
8
                Alternatively, a court may grant a preliminary injunction if the moving party
                “demonstrates either a combination of probable success on the merits and the
9               possibility of irreparable harm or that serious questions are raised and the balance
                of hardships tips sharply in his favor.”
10
     Behymer-Smith ex rel. Behymer v. Coral Acad. of Sci., 427 F. Supp. 2d 969, 972 (D. Nev. 2006)
11
     (quoting Earth Island Inst. v. United States Forest Serv., 442 F.3d 1147, 1158-1159 (9th Cir.
12

13
     2006) (quoting Earth Island Inst. v. United States Forest Serv., 351 F.3d 1291, 1297 (9th Cir.

14   2003)). See also, Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (“A plaintiff

15   seeking a preliminary injunction must establish that he is likely to succeed on the merits, that he
16   is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
17
     equities tips in his favor, and that an injunction is in the public interest.”) (citing Munaf v.
18
     Geren, 553 U.S. 674, 689-690 (2008); Amoco Production Co. v. Gambell, 480 U.S. 531, 542
19
     (1987); Weinberger v. Romero–Barcelo, 456 U.S. 305, 311-312 (1982)).
20
         IV.       Argument: A Preliminary Injunction Should be Granted
21

22
                   a. Jane Roe is Likely to Succeed on the Merits

23              The laws of Colorado – where Jane Roe resides and where Jane Roe played the

24   Defendant’s games – plainly prohibit advertisements that fail to disclose material information

25   about a product or service. The Defendant is advertising online casino games without so much
26

27
                                   MOTION FOR PRELIMINARY INJUNCTION - 11
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 16 of 24



1    as mentioning (i) its platform involves gambling; (ii) consumers can lose money; and (iii)
2    consumers are statistically likely to lose money. This is a black letter violation of Colorado law,
3
     and Jane Roe is thus likely to prevail on her claim for violation of the Colorado Consumer
4
     Protection Act (Count VII of the Complaint).5
5
            Under governing law, in order to show a substantial likelihood of success on the merits,
6
     one must demonstrate only “a fair chance of success.” In re Focus Media Inc., 387 F.3d 1077,
7

8    1086 (9th Cir. 2004) (quoting Republic of the Philippines v. Marcos, 862 F.2d 1355, 1362 (9th

9    Cir. 1988)).

10          Under Colorado law, “A person engages in a deceptive trade practice” when “in the
11
     course of the person's business, vocation, or occupation, the person… Fails to disclose material
12
     information concerning goods, services, or property which information was known at the time
13
     of an advertisement or sale if such failure to disclose such information was intended to induce
14
     the consumer to enter into a transaction…” Colo. Rev. Stat. § 6-1-105(1)(u). The statutory
15

16
     scheme goes on to provide civil recourse to any person who “[i]s an actual or potential

17   consumer of the defendant's goods, services, or property and is injured as a result of such

18   deceptive trade practice…” Colo. Rev. Stat. § 6-1-113(1)(a).
19          Here, Jane Roe has clearly established that she was a consumer of the Defendant’s goods
20
     and services – she gambled (and lost) tens of thousands of dollars on the Defendant’s
21
     smartphone apps. And, similarly, she has clearly demonstrated injury both in the form of her
22

23

24
     5
25    Jane Roe has brought three claims for violation of the Colorado Consumer Protection Act,
     being Counts VII, VIII and IX of the Complaint. For purposes of this motion, she focusses solely
26   on the claim stated in Count VII.
27
                                MOTION FOR PRELIMINARY INJUNCTION - 12
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 17 of 24



1    financial losses as well as the mental anguish – including that symptomatic of addiction – she
2    has suffered as a result of using the Defendant’s apps.
3
            The lone remaining requirement, to establish a violation of the Colorado Consumer
4
     Protection Act and an entitlement to recourse thereunder, is demonstrating the Defendant “Fails
5
     to disclose material information concerning goods, services, or property which information was
6
     known at the time of an advertisement or sale if such failure to disclose such information was
7

8    intended to induce the consumer to enter into a transaction…” Colo. Rev. Stat. § 6-1-105(1)(u).

9           The Defendant’s advertisements do not disclose that consumers can (and, indeed, are

10   likely to) lose money on the Defendant’s apps. This is certainly “material information” and the
11
     withholding of this information can be reasonably understood as being calculated to induce
12
     consumers (like Jane Roe) to use the Defendant’s products.
13
            Indeed, by taking a “rake,” the Defendant creates an ecosystem akin to a Las Vegas
14
     poker room, where money is removed from the consumer pool every time a game is played.
15

16
     This directly ensures the average consumer will lose money, as the total prize pool is less than

17   that wagered by competing patrons. By way of anecdote only, in a two person match, with a

18   sixteen and two thirds percent (16.67%) “rake,” the average player will lose slightly over eight
19   percent (8%) of her money. Extrapolated over hundreds – if not thousands – of matches, given
20
     the Defendant’s heavy promotion of each match only lasting a few minutes, this adds up to a
21
     considerable sum whereby the average consumer will lose appreciable sums of money.
22
            Yet the Defendant does not advertise that people may lose money – it only shows people
23
     winning money, promotes how that money can accumulate over time, and urges consumers that
24

25   those profits can be put “to good to use.” To be sure, one viewing the Defendant’s ads, without

26   any contextual knowledge of the issues alleged in this lawsuit, would have absolutely no idea

27
                                MOTION FOR PRELIMINARY INJUNCTION - 13
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 18 of 24



1    someone could lose money on the Defendant’s apps – the advertisements genuinely make it
2    appears as though the Defendant is paying people to play games just as myriad websites pay
3
     individuals to take surveys or watch advertisements.
4
            For these reasons, Jane Roe has more than “a fair chance of success” in her claim for
5
     violation of the Colorado Consumer Protection Act, under the In re Focus Media Inc. standard.
6
     She accordingly demonstrates a likelihood of success on the merits herein.
7

8                 b. The Defendant’s Advertisements Cause Jane Roe Irreparable Harm

9           The trauma Jane Roe has suffered at the hands of the Defendant can hardly be

10   understated – she has gone from living a typical middle class life in the scenic throes of
11   Colorado to attending therapy, being a member of Gamblers Anonymous, coping with crippling
12
     debt, and dealing with the sheer perceived embarrassment of having borrowed money from
13
     others to feed a gambling habit. This trauma is amplified – to a cringeworthy degree – every
14
     time Jane Roe sees one of the Defendant’s illegal advertisements, which she has been unable to
15
     avoid. And she thus continues to suffer irreparable harm through the Defendant’s running of
16

17   these ads.

18          As the United States Court of Appeals for the Ninth Circuit has observed, “A plaintiff

19   who seeks preliminary injunctive relief must show ‘that irreparable injury is likely in the
20
     absence of an injunction.’ She need not further show that the action sought to be enjoined is the
21
     exclusive cause of the injury.” M.R. v. Dreyfus, 697 F.3d 706, 728 (9th Cir. 2012) (quoting
22
     Winter, 555 U.S. at 22; citing Harris v. Bd. of Supervisors, 366 F.3d 754, 766 (9th Cir. 2004)).
23
            Here, Jane Roe is emotionally retriggered by the Defendant’s advertisements. To
24
     whatever extent she can find ways to escape the shadow the Defendant has cast over her life,
25

26   and turn her mind away from the appreciable harm she has suffered, those efforts are

27
                                MOTION FOR PRELIMINARY INJUNCTION - 14
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 19 of 24



1    undermined every time she sees an advertisement promoting one of the Defendant’s products.
2    That the advertisements almost uniformly portray other women gleefully making money on
3
     these products only compounds the emotional harm.
4
            Worse, since the Defendant advertises in forums seemingly strategically targeted at
5
     people like Jane Roe – frugal middle-class women – it is nearly impossible for Jane Roe to
6
     avoid these advertisements. This is not a case where she can forbear from opening promotional
7

8    mailings from a casino; this is a case where the Defendant’s advertisements follow her on her

9    smartphone and thus invade her life at the most random and unpredictable of times. By simply

10   browsing the internet, Jane Roe risks being ambushed by the Defendant’s illicit marketing.
11
            Jane Roe is trying, with appreciable effort, to move on with her life. So long as the
12
     Defendant is advertising its products in a manner that bombards her, she is unable to do so as
13
     effectively as one might hope, and every time she sees one such advertisement, she suffers
14
     necessary emotional duress. She is thus irreparably harmed by these marketing campaigns, and
15

16
     will continue to be so harmed unless and until they are enjoined.

17              c. The Balance of Hardships Tips in Favor of Jane Roe

18          It is difficult to assess the balance of hardships in any quantifiable fashion, since Jane

19   Roe’s harms are emotional in nature and the Defendant’s advertisements presumably lead to its
20
     pecuniary gain. However, inasmuch as the injunction sought herein would merely compel the
21
     Defendant to comply with governing law, it is suggested there is no colorable hardship it will
22
     suffer if enjoined.
23
            Injunctive relief requiring a party to adhere to the law is, by definition, not a cognizable
24
     hardship upon that party. See, e.g., City of Carlsbad v. Shah, 850 F. Supp. 2d 1087, 1113 (S.D.
25

26   Cal. 2012) (“The third factor, the balance of hardships, is also satisfied. There is no harm to

27
                                MOTION FOR PRELIMINARY INJUNCTION - 15
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 20 of 24



1    Shah since an injunction would merely require Shah to comply with the law.”) (citing Capitol
2    Records v. Zahn, 2007 WL 542816, at *4 (M.D. Tenn. 2007)); Miller v. Carlson, 768 F. Supp.
3
     1341, 1343 (N.D. Cal. 1991) (“[I]irreparable injury” to a party being enjoined “is unlikely
4
     where the Court has merely ordered the defendants to comply with the law.”) (citing Dellums v.
5
     Smith, 577 F.Supp. 1456, 1458 (N.D. Cal. 1984)); Reflex Media, Inc. v. Endeavor Standard
6
     SDN. BHD., 2019 WL 6792792, at *4 (C.D. Cal. 2019) (“In considering the balance of
7

8    hardships between the parties, Defendants would suffer no harm by being required to comply

9    with existing law. Defendants are likely to argue that they may lose money from its audience by

10   having to change its website, but such argument would be unavailing.”) (citing Triad Sys. Corp.
11
     v. Southeaster Exp. Co., 64 F.3d 1330, 1338 (9th Cir. 1995)); Livewirecyber, Inc. v. Lee, 2017
12
     WL 5640525, at *3 (C.D. Cal. 2017) (“The public interest is served, and the balance of
13
     hardships tips sharply in a plaintiff’s favor when a defendant is required to do no more than
14
     comply with the law.”) (citing Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1077-1078
15

16
     (N.D. Cal. 2016); Dish Network L.L.C. v. Ramirez, 2016 WL 3092184, at *7 (N.D. Cal. 2016)).

17          As noted supra, the Defendant’s advertisements constitute egregious violations of the

18   Colorado Consumer Protection Act. Even putting aside the legality, vel non, of the Defendant’s
19   apps (which is not the subject of this motion, as Jane Roe no longer uses these apps), it is clear
20
     the Defendant is advertising a product without disclosing that consumers are likely to lose
21
     money by utilizing that product. This is a flagrant violation of Section 6-1-105(1)(u) of the
22
     Colorado Revised Statutes, and enjoining the Defendant from running such advertisements will
23
     only serve to bring the Defendant into compliance with this governing statutory scheme.
24

25          By contrast, the absence of an injunction will continue to make Jane Roe susceptible to

26   appreciable emotional harms, will continue to hamper her efforts to rebuild her life from the

27
                                MOTION FOR PRELIMINARY INJUNCTION - 16
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 21 of 24



1    ruins created by the Defendant, and will continue to create an intrinsic fear every time she so
2    much as uses her smartphone or browses the internet.
3
             Moreover, the injunction sought herein will only apply to advertising in Colorado,
4
     specifically so as to minimize the impact on the Defendant. While it is argued in this case the
5
     Defendant is also actively violating the laws of the State of Nevada, the State of Texas, and,
6
     indeed, the United States of America, the injunction sought here is narrowly tailored to prevent
7

8    ongoing harm to Jane Roe, a resident of Colorado who scarcely leaves the state. In an age of

9    online advertising, it is easy for businesses to “geofence” their marketing campaigns; it should

10   prove simple for the Defendant to cease advertising in Colorado without hampering the
11
     Defendant’s promotional efforts in other states.
12
             The balance of Jane Roe continuing to be harmed, with the Defendant merely having to
13
     comport with governing law in a single state, readily tips in favor of Jane Roe. The third criteria
14
     of preliminary injunctive relief is accordingly well satisfied herein.
15

16
                 d. Public Policy Strongly Favors Discontinuing the Defendant’s Advertising

17           Inasmuch as Jane Roe’s claim giving rise to this motion is premised upon enforcement

18   of a consumer protection statute, public policy rather strongly supports the granting of a

19   preliminary injunction. Stopping deceptive and unfair marketing practices – which have a
20
     tendency to dupe the citizenry into losing money – is very much in the public interest;
21
     permitting the Defendant to continue its willful violation of governing law is most certainly not
22
     in the public interest.
23
             As noted by the Livewirecyber, Inc. Court, “The public interest is served… when a
24
     defendant is required to do no more than comply with the law.” Livewirecyber, Inc., 2017 WL
25

26   5640525, at *3. See also, Envtl. Prot. Info. Ctr. v. Carlson, ___ F.3d ___, 2020 WL 4433123, at

27
                                 MOTION FOR PRELIMINARY INJUNCTION - 17
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 22 of 24



1    *6 (9th Cir. 2020) (“The public interest is served by requiring the Forest Service to comply with
2    the law”).
3
            One of the reasons screenshots from the Defendant’s advertisements are replicated
4
     herein is because words do not tend to do justice to the manipulative and unconscionable nature
5
     of these campaigns. Even a lawful and licensed casino running videos of this variety would
6
     almost assuredly be rapidly summoned before a regulatory body, enjoined, punished, and
7

8    potentially suffer forfeiture of its license. See, e.g., Nev. Gaming Reg. § 5.011(1)(d) (noting

9    grounds for disciplinary action against a casino to include “[f]ailure to conduct advertising and

10   public relations activities in accordance with decency, dignity, good taste, honesty, and
11
     inoffensiveness, including, without limitation, advertising that is false or materially
12
     misleading.”); Nev. Gaming Reg. § 5A.155 (“An operator, including its employees or agents,
13
     shall be truthful and non-deceptive in all aspects of its interactive gaming advertising and
14
     promotions”).
15

16
            The Defendant’s advertisements are, quite plainly, predatory – they create a wholesale

17   fiction, altogether fail to note that gambling is involved (much less a probable loss of monies),

18   and lure in a vulnerable public. If the Defendant were a lawful gaming operator subject to
19   governing regulators, these advertisements would be prohibited by those regulations. That the
20
     Defendant escapes regulatory oversight by operating illegally does not excuse its conduct.
21
            If the Defendant believes it has advertisements that comply with governing law, it is
22
     welcome to produce them as part of its opposition to this motion. And if the Defendant wishes
23
     to create legally-compliant advertisements in the future, those can be assessed once extant in
24

25   nature (they would, no doubt, still cause appreciable harm to Jane Roe, but the public interest

26   and balance of equities could be altered in such a scenario). For the time being, though, it

27
                                 MOTION FOR PRELIMINARY INJUNCTION - 18
28
          Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 23 of 24



1    appears every single advertisement of the Defendant is nothing short of a fraud on the public;
2    enjoining such activities thusly well accords with the public interest.
3
        V.        Conclusion
4
               WHEREFORE, Jane Roe respectfully prays this Honorable Court (i) preliminarily
5
     enjoin the Defendant from advertising in the State of Colorado; (ii) direct her to post security in
6
     the amount of One Thousand Dollars and No Cents ($1,000.00) pursuant to Federal Rule of
7

8
     Civil Procedure 65(c); (iii) permit her counsel of record herein to provide the foregoing security

9    from the funds of his law firm; and (iv) afford such other and further relief as may be just and

10   proper.
11
                                                   Respectfully submitted,
12

13
                                                   /s/ Maurice B. VerStandig
14                                                 Maurice B. VerStandig, Esq.
                                                   Bar No. 15346
15                                                 The VerStandig Law Firm, LLC
                                                   1452 W. Horizon Ridge Pkwy, #665
16
                                                   Henderson, Nevada 89012
17                                                 Telephone: 301-444-4600
                                                   Facsimile: 301-444-4600
18                                                 Electronic Mail: mac@mbvesq.com
                                                   Counsel for the Plaintiffs
19

20

21

22

23

24

25

26                     [CERTIFICATE OF SERVICE ON FOLLOWING PAGE]
27
                                 MOTION FOR PRELIMINARY INJUNCTION - 19
28
         Case 2:20-cv-00888-JAD-BNW Document 21 Filed 08/16/20 Page 24 of 24



1                                   CERTIFICATE OF SERVICE
2           I certify that on this 16th day of August, 2020, I have caused a true and accurate copy of
3
     the foregoing to be served on the following person via this Honorable Court’s CM/ECF system:
4
                   E. Leif Reid, Esq.
5                  Lewis Roca Rothgerber Christie LLP
                   One East Liberty Street, Suite 300
6                  Reno, Nevada 89501-2128
                   lreid@lrrc.com
7
                   Counsel for the Defendant
8

9                                                         /s/ Maurice B. VerStandig
                                                          Maurice B. VerStandig
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                               MOTION FOR PRELIMINARY INJUNCTION - 20
28
